Citation Nr: 1324536	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  03-01 736	)	DATE
	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant who is a veteran that had active duty service from October 1964 to September 1965.  He died in September 2011.

Service connection for bipolar disorder and PTSD was previously denied by the Board of Veterans' Appeals (Board) in May 2005.  In August 2006, the Veteran appealed the Board's May 2005 denial of service connection for PTSD and bipolar disorder to the United States Court of Appeal for Veterans Claims (Court).  By order dated in August 15, 2006, the Court remanded for compliance with the instructions in the August 2006 joint motion.  This matter was before the Board again in November 2006.  In compliance with the August 15, 2006 order, the Board remanded the case for further development in November 2006. 

The Veteran testified at a hearing at the RO in March 2004 and at a Board videoconference hearing in December 2007.  In April 2008, the Board remanded the case.  

In May 2009, the RO granted service connection for bipolar disorder, assigning a 30 percent rating, effective October 6, 2001.  The Veteran disagreed with the assigned evaluation and the effective date of service connection.  In August 2010, the RO granted a 70 percent rating effective from September 9, 2009.  The RO also granted an earlier effective date of October 6, 2000.  A statement of the case (SOC), pertaining to these issues, was issued in August 2010.  The Veteran did not perfect an appeal to either issue.   

Also during the remand period, in October 2009, the RO denied entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  In January 2010, the Veteran disagreed with the denial.  A SOC was issued in October 2010.  The Veteran did not perfect this appeal. 



FINDING OF FACT

On March 8, 2013, the Board received notification from the Social Security Administration (SSA) that the appellant died in September 2011.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


